


110 HRES 1505 IH: Recognizing the United States-Bahamas

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1505
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Ms. Clarke submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the United States-Bahamas
		  Proliferation Security Initiative Shipboarding Agreement.
	
	
		Whereas the United States and the Bahamas “Agreement on
			 Cooperation to Supress the Proliferation of Weapons of Mass Destruction, Their
			 Delivery Systems, and Related Materials by Sea” will put into place procedures
			 and identify points of contact to permit the inspection by either party of
			 vessels flying their flags suspected of transporting proliferation-related
			 cargo;
		Whereas this agreement will promote the goal of the
			 Proliferation Security Initiative (PSI) goal to stop shipments of weapons of
			 mass destruction (WMD), their delivery systems, and related materials to and
			 from states and non-state actors of proliferation concern;
		Whereas this agreement will also serve to deter
			 proliferators and help ensure that ships flying flags of the United States or
			 the Bahamas will not become involved in the transport of proliferation-related
			 cargo;
		Whereas this agreement will enhance the reputation of the
			 Bahamas’ ship registry as a flag of quality and thereby increase its
			 attractiveness to legitimate international commercial enterprises;
		Whereas this agreement is the ninth bilateral shipboarding
			 agreement the United States has signed under the auspices of the PSI;
		Whereas taken together, the shipboarding agreements with
			 the Bahamas, Liberia, Panama, the Marshall Islands, Belize, Cyprus, Croatia,
			 Malta, and Mongolia cover a large portion of the world’s cargo fleet, along
			 with informal commitments among other PSI participating countries to expedite
			 any request made by each other to board and inspect a ship flying their flag
			 that is suspected of transporting proliferation-related cargo;
		Whereas the shipboarding agreement with the Bahamas is
			 important because of the size of its flag registry;
		Whereas the Bahamas has the world’s third largest flag
			 registry of merchant ships, measured by gross tonnage, and serves as an open
			 registry for ship owners from dozens of countries;
		Whereas the Bahamas is demonstrating its continued
			 commitment to nonproliferation and willingness to set an example for other
			 countries with large flag registries;
		Whereas the PSI is an informal effort among states around
			 the world aimed at stopping trafficking of WMD, their delivery systems, and
			 related materials to and from states and non-state actors of proliferation
			 concern;
		Whereas the PSI is an innovative and proactive approach to
			 preventing WMD proliferation that relies on cooperative actions by countries
			 that are consistent with national legal authorities and relevant international
			 law and frameworks;
		Whereas more than 90 countries have endorsed the PSI and
			 participate in its activities on a voluntary basis;
		Whereas the PSI Statement of Interdiction Principles makes
			 clear that all PSI activities are taken consistent with national legal
			 authorities and relevant international law and frameworks;
		Whereas this agreement strengthens the legal basis for the
			 maritime interdiction of WMD-related items and conforms to both parties’
			 domestic legal authorities and international law, including the United Nations
			 Convention on the Law of the Sea;
		Whereas the boarding procedures do not change existing
			 international maritime law nor infringe upon the traditional principle of
			 freedom of navigation;
		Whereas the Protocol of 2005 to the
			 Convention for the Suppression of Unlawful Acts against the Safety of Maritime
			 Navigation (the 2005 SUA Protocol), adopted by the International Maritime
			 Organization Diplomatic Conference in London on October 14, 2005, will, when it
			 enters into force, create an international shipboarding regime that will
			 provide an international legal framework to facilitate interdiction in
			 international waters of WMD, their delivery systems, and related materials, as
			 well as terrorist fugitives;
		Whereas the 2005 SUA Protocol is currently before the
			 Senate for its advice and consent to ratification;
		Whereas the agreement establishes 24/7
			 points of contact for rapid communication in case of a suspect shipment;
		Whereas if a United States or Bahamas-flagged vessel is
			 suspected of carrying proliferation-related cargo, either one of the parties to
			 the agreement can request the other to confirm the nationality of the shipment
			 in question and authorize the boarding, search, and possible detention of the
			 vessel and its cargo;
		Whereas a shipboarding request can be made and implemented
			 by either party;
		Whereas the agreement applies to flagged vessels of either
			 party located in international waters; and
		Whereas the agreement does not apply to third-party
			 vessels or to territorial waters: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the United States and the
			 Bahamas Proliferation Security Initiative Shipboarding Agreement;
			(2)is deeply concerned about the proliferation
			 of weapons of mass destruction (WMD), their delivery systems, and related
			 materials, particularly by sea, as well as the risk that such WMD may fall into
			 the hands of terrorists;
			(3)acknowledges the
			 widespread consensus that proliferation and terrorism seriously threaten
			 international peace and security;
			(4)is convinced that
			 illicit trafficking in WMD, their delivery systems and related materials by
			 states and non-state actors must be stopped;
			(5)reaffirmes the
			 importance of customary international law of the sea as reflected in the United
			 Nations Convention on the Law of the Sea; and
			(6)commits to
			 cooperation to stop the proliferation by sea of WMD, their delivery systems,
			 and related materials.
			
